UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52488 Infrax Systems, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-2583185 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3637 4th Street North, St. Petersburg, FL (Address of principal executive offices) (Zip Code) (Former name, former address, if changed since last report) Tel: (727) 498-8514 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best ofregistrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x As of December 31, 2011, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $281,237 based on the closing sale price as reported on the NASDAQ OTCBB. As of October 12, 2012, there were 99,734,182 shares of common stock outstanding. Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check One): YesoNo o Table of Contents INFRAX SYSTEMS, INC Annual Report on Form10-K For the Fiscal Year Ended June 30, 2012 INDEX Page Number PART I Item 1. Business 4 Item 1A. Risk Factors 18 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Submission of Matters to a Vote of Security Holders 19 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 9A. Controls and Procedures 45 Item 9A(T) Controls and Procedures 45 Item 9B. Other Information 46 PART III Item 10. Directors, Executive Officers and Corporate Governance 46 Item 11. Executive Compensation 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item 13. Certain Relationships and Related Transactions, and Director Independence 52 Item 14. Principal Accountant Fees and Services 53 PART IV Item 15. Exhibits and Financial Statement Schedules 53 Signatures 54 Table of Contents Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including, without limitation, statements regarding our expectations, beliefs, intentions or future strategies that are signified by the words “expects,” “anticipates,” “intends,” “believes,” “estimates” or similar language, and among other things:(i) events that may occur in the future, (ii) implementation of our business model; development and marketing of our products and services and (iii) prospects for revenues and profitability.All forward-looking statements included in this document are based on information available to us on the date hereof.We caution investors that our business and financial performance and the matters described in these forward-looking statements are subject to substantial risks and uncertainties.Because of these risks and uncertainties, some of which may not be currently ascertainable and many of which are beyond our control, actual results could differ materially from those projected in the forward-looking statements. Deviations between actual future events and our estimates and assumptions could lead to results that are materially different from those expressed in or implied by the forward looking statements. We do not intend to update these forward looking statements to reflect actual future events. Table of Contents Item 1.Business Background information OUR HISTORY “We” , “us” , “our”, “Opticon” and “Infrax” refer to Infrax Systems, Inc. (formally known as OptiCon Systems, Inc.), a Nevada corporation. We were incorporated in Nevada on October 22, 2004. On January 10, 2010, we officially changed the name of the Company from OptiCon Systems, Inc. to Infrax Systems, Inc. to reflect the change in the Company’s direction and were issued a new trading symbol as “IFXY”. The address of our executive offices is 3637 4th Street NorthSt. Petersburg, FL 33704 and our telephone number at that address is 727-498-8514. The address of our web site iswww.infraxinc.com. The information at our web site is for general information and marketing purposes and is not part of this annual report for purposes of liability for disclosures under the federal securities laws. ● We were incorporated in Nevada on October 22, 2004. ● J. Marshall Batton, Jeffrey A. Hoke, Jacques Laurin and Douglass W. Wright were our founders and original stockholders, each then owning twenty-five percent of our common stock. ● On July 29, 2005, FutureTech Capital LLC, a company entirely owned by SamTalari, acquired eighty percent of our common stock as a result of our acquisition of the Opticon Network Manager software (see below) from FutureTech and the stock ownership of each of our founders was reduced to five percent. ● Also on July 29, 2005, following our acquisition of the Opticon Network Manager software, FutureTech and our founders exchanged all of our issued and outstanding common stock for an aggregate of sixty-six percent of FutureWorld Energy, Inc., (formerly Isys Medical) issued and outstanding common and all of its preferred stock; and, as a result of the exchange, we became a wholly owned subsidiary of FutureWorld Energy, Inc. ● Before the exchange of our shares for FutureWorld Energy Inc.’s shares, Mr. Talari legally and beneficially owned eighty-eight percent of FutureWorld Energy Inc.’s common stock and beneficially owned through FutureTech eighty percent of our common stock. ● After the exchange, our founders each owned directly four percent of FutureWorld Energy Inc.’s common stock and Mr. Talari, directly and indirectly, owned eighty percent of FutureWorld Energy Inc.’s common stock. ● On April 4, 2006, we consolidated (reverse split) our issued and outstanding common stock by a factor of 0.30107143. ● In connection with FutureWorld Energy Inc.’s announcement to spin off OptiCon Systems, our Board of Directors approved a stock dividend of 99,118 of our common stock payable to our sole shareholder, FutureWorld Energy, Inc. ● On July 31, 2007, Mr. Batton and Mr. Wright, our founders, accepted 35,000 shares of our common stock in lieu of deferred compensation and in cancellation their respective, non-expiring rights under their employment agreements to maintain their individual ownership of our common stock to a level of four percent of our issued and outstanding shares. ● On August 31, 2007, FutureWorld Energy, Inc. paid a stock dividend to its stockholders consisting of 100% of our outstanding common.As of this date, we ceased being a subsidiary of FutureWorld Energy, Inc. ● On June 10, 2008, we consolidated (reverse split) our issued and outstanding common stock by a factor of 0.05 (1 for 20). Statement of all share amounts, whether before of after June 10, 2008 in this annual report have been adjusted for the share consolidation. ● On May 13, 2009, Mr. Talari converted the principal amount and accrued interest of one convertible note, and the accrued interest and a portion of the principal amount of a second note into 50,000,000 shares of our common stock respectively.After these conversions, Mr. Talari legally and beneficially owned eighty-four percent of our common stock. ● On August 11, 2009, we organized Infrax Systems SA (Pty) Ltd., a South African company, as a wholly owned subsidiary, to penetrate the South Africa fiber optic telecommunication market. ● On August 12, 2009, we organized PowerCon Energy Systems, Inc., a Nevada corporation, as a wholly owned subsidiary to develop, market and distribute software, based on the R4 architecture, to the power industry. ● On January 10, 2010, we officially changed the name of the Company from OptiCon Systems, Inc. to Infrax Systems, Inc. and were issued a new trading symbol: “IFXY”. ● On June 29, 2010, the Company acquired the assets and management of Trimax Wireless Systems, Inc. (“Trimax”), in exchange for equity and a note payable.The Trimax product line isexpected to provide an operating platform and enhanced operating effectiveness to the Secure Intelligent Energy Platform. ● On May 8, 2011 we acquired a 70% controlling interest in Lockwood Technology Corporation, to supply RFID and asset tracking, among other technology value to our product lines. ● On July 14, 2011 the Company's Board of Directors affected a 1:500 reverse stock split, effective August 26, 2011 (record date). The shares have been retroactively stated to reflect the reverse-split shares. 4 Table of Contents Before our acquisition of the Opticon Network Manager software, both FutureWorld Energy, Inc. (formerly Isys Medical) and FutureTech were under the direct, common control of Mr. Talari. Prior to our acquisition of the Opticon Network Manager software, Mr. Talari did not have a controlling interest inus. With that acquisition, however, we also came under Mr. Talari’s indirect control. Although Mr. Talari may be deemed to have determined or had a controlling influence on the terms of the exchange of stock between our stockholders and FutureWorld Energy, Inc., because he owned (a) all the stock of FutureTech which was our then eighty-percent stockholder and (b) eighty-eight percent of FutureWorld Energy Inc.’s common stock, Mr. Talari did not control the decision of our founders who owned twenty percent of our common stock and who have advised us they made independent, individual decisions to enter into the exchange of their stock in us for FutureWorld Energy Inc. common stock. The Company’s investment in FutureWorld Energy, Inc.’s common stock was distributed to Infrax’s stockholders of record, effective June 2010. OUR BUSINESS While we continue to enhance the OptiCon Network Management platform, the Company has shifted its focus and energies towards the “Smart Grid” energy sector. The Company believes our secure integrated platform will hasten the deployment of all Smart Grid technology for resource constrained small and mid-sized utilities.Infrax’s advantage comes from our products ability to enable the creation of a secure platform scalable to deliver a broad set of intelligent Smart Grid initiatives across millions of endpoints for Utilities. INFRAX market opportunity exists in one of the largest industries in the world. Globally, according to the International Energy Agency (IEA), this industry is expected to spend close to $10 trillion dollars by 2030 to upgrade electrical infrastructure. Technology innovations in power delivery have been fermenting for years, but only now is the confluence of physical need and social expectations creating an environment in which real and sustained monetary commitments are being made to create a “Smart Grid” built on information-based devices, digital communication and advanced analytics. Networking giant Cisco has estimated that the market for smart grid communications will grow into a $20 billion-a-year opportunity as the infrastructure is built out over the next five years. Researchers at Specialists in Business Information (SBI) forecast the market will grow to $17 billion-per-year by 2014 from today’s $6 billion. Globally, SBI expects the market for smart grid technologies to grow to about $171 by 2014 up from approximately $70 billion in 2009. According to a report issued to Congress by the Office of Electricity Delivery and Energy Reliability, as required by Section 1309 of Title XIII of the Energy Independence and Security Act of 2007, the security of any future Smart Grid is dependent on successfully addressing the cyber security issues associated with the nation’s current power grid. The complexity of the grid implies that vulnerabilities exist that have not yet been identified. It is particularly difficult to estimate risk from cyber-attack because of the size, complexity, and dynamic nature of the power grid and the unpredictability of potential attackers. Infrax creates a unified solution path to securely manage Advanced Metering Infrastructure (AMI) and other Smart Grid optimization applications such as substation and distribution automation. Our product portfolio provides Network Transport and Management, Secure Intelligent Devices, Threat Detection,and Grid Optimization, all integral components of a state-of-the-art Smart Grid solution. Through our wireless broadband business unit, Infrax Networks, we provide outdoor mesh-relay based wireless broadband networks used by customers as the metro-scale IP foundation upon which to run one or many applications that help build greener, safer, smarter communities. Our products have been deployed globally to help connect the unconnected. In addition, our networks are used by electric utilities to build large scale, reliable, and secure networks that deliver the high bandwidth and low latency required for deploying smart grids. Every utility, telecommunications carrier, wireless service provider, government and businesses with the need to securely transmit data and manage their network is a potential customer for the Infrax product line. Infrax’s innovative and comprehensive solutions have the power to secure the future. 5 Table of Contents Industry Background In today’s environment of increasing threat sophistication and regulatory pressures, managing risk has become a primary concern for Utility IT organizations. Today, a single breach can cost millions, be devastating to industrial, commercial and residential consumers, and create a threat to national security. Infrax’s Secure Network Interface Card (SNIC), GridMesh and GRid Intrusion Management (GRIM) products provide a secure solution for complete grid, network and intelligent device management. Like the internet does today, the utility network needs to able to connect millions of devices and still operate in a reliable and secure grid. Because of increased demand and growing environmental concerns, this grid also needs to become far more flexible than it is today, accommodating distributed power generation from renewable sources and use several energy efficiency techniques. The vision of tomorrow’s utility grid involves a number of technologies that need to be put in place to make the power grid smarter, with more automation within the network and tools to give end users better information and control. The overall change that the utility needs to make is to go from a centralized generation and distribution model to one that is more distributed and diverse. Today’s electric system was not designed to handle extensive, well-organized acts of terrorism aimed at strategic elements. The threat of attack is growing and a widespread attack against the infrastructure is more likely today than ever before.It is therefore critical that the Smart Grid address security from the outset, making it a requirement for all the elements of the grid and ensuring an integrated and balanced approach across the system. Ongoing Mandates Title XIII of the Energy Independence and Security Act of 2007, mandates that the Department of Energy provides a quantitative assessment and determination of the existing and potential impacts of the deployment of Smart Grid systems on improving the security of the Nation’s electricity infrastructure and operating capability, including recommendations on: (1) How smart grid systems can help in making the Nation’s electricity system less vulnerable to disruptions due to intentional acts against the system. (2) How smart grid systems can help in restoring the integrity of the Nation’s electricity system subsequent to disruptions. (3) How smart grid systems can facilitate nationwide, interoperable emergency communications and control of the Nation’s electricity system during times of localized, regional, or nationwide emergency. (4) What risks must be taken into account that smart grid systems may, if not carefully created and managed, create vulnerability to security threats of any sort, and how such risks may be mitigated. The National Institute for Standards and Technology (NIST) stated, “Identifying and implementing security controls is vital in protecting the confidentiality, integrity, and availability of the connected systems and the data that is transferred between the systems. If security controls are not in place or if they are configured improperly, the process of establishing the interconnection could expose the information systems to unauthorized access.” Our SNIC and GRid Intrusion Management (GRIM) systems provide an enhanced Cyber Security platform which prevents unwarranted intrusion into any part of the electrical grid. Using advanced encryption algorithms, a secure virtual network can be created over a private or public network. Infrax's GRIM technologies will evolve to include software and hardened hardware solutions for substation deployment. The energy industry’s assets and systems are not equipped to handle well designed acts of cyber terrorism. With the growing threat of internet attacks, it is critical that robust security is introduced for all the elements of the grid. The deployment of a Smart Grid that reaches from the producer to the consumer, will ultimately add over 150,000,000 communications capable meters in the U.S. alone, creating over 150,000,000 unsecure access points into the grid that previously did not exist.The lack of secure AMI solutions is a major concern of utilities and regulators alike, and Infrax can fill the void. The market for Infrax’s SNIC and GRIM solutions includes over 3,400 electric utilities in the United States, several thousand more globally, large consumers of commercial power, as well as power producers and utilities providing water and gas. According to the research-based business strategy firm Zpryme, Smart Grid IT hardware and software spending in the U.S. was $15.2 billion in 2009 and is forecasted to increase to $39.4 billion by 2014. 6 Table of Contents Our Technology and Solution The foundation of our technology is a standards-based and secure network. Our network is composed of our hardware such as collectors and repeaters (where required), our network operating system, and our Electric Power Grid Mesh software suite, which together provide electric power utilities the ability to communicate with and control devices connected to the electric power grid.We plan to offer a suite of solutions that run on top of our network, including advanced metering, distribution automation, and demand-side management. These solutions include additional hardware, such as our collectors and concentrators, and applications from our asset tracking and management and networking software. Our solutions combine with devices from the large number of third parties with whom we collaborate to form end-to-end smart electric power grid offerings built on our network. In addition, we offer a wide range of services that enable our utility customers to deploy, operate and maintain our networking platform and solutions. These service offerings include professional services to implement our products, managed services and software to assist electric power utilities with managing the network and solutions, and ongoing customer support. Key Features and Benefits of Our Networking Platform We believe that utilities require a robust networking platform that allows them to transform the power grid infrastructure into the smart grid, thereby generating significant benefits to utilities, consumers and the environment. We believe that the only way to effectively enable the smart grid is through the implementation of a robust networking platform that meets stringent requirements: We have designed and built our networking platform from the ground up for the sole purpose of enabling electric power utilities to transform the electric power grid infrastructure into the smart electric power grid.We believe our utility customers benefit in the following ways: Standards-Based.We believe the most successful networks have been those based on open standards.With an open, standards-based networking platform, utilities can choose from a diverse set of products from a variety of vendors. Our networking platform is based on standards, which enable electric power utilities to deploy standards-based networking throughout their infrastructure and allows for interoperability with other standards-based devices. As a result, we believe electric power utilities can readily extend our networking platform to support a broad set of end-to-end smart electric power grid offerings in a cost-effective and timely manner. We utilize web services and open software standards and interfaces to enable integration with third-party software and devices. We believe this open and flexible architecture enables multi-vendor interoperability and facilitates integration with devices and software from other vendors. As a result, we believe utilities can readily extend our networking platform to support a broad set of end-to-end smart grid offerings in a cost-effective and timely manner. High-Performance. We believe a networking platform must deliver high performance by maximizing throughput and minimizing latency. To accommodate an increasing number of solutions, such as distribution automation and demand-side management, the networking platform must be able to easily and economically support these solutions without negatively impacting performance.Our networking platform delivers high-bandwidth, low-latency performance and traffic prioritization, which allows electric power utilities to run multiple solutions, including those that require high-throughput communications, such as distribution automation, while maintaining robust operating performance and meeting the stringent requirements of multiple time-sensitive solutions for the smart grid. Our network hardware devices incorporate powerful two-way multi-channel radios, sophisticated routing techniques and high-speed node-to-node communications. Our platform is specifically designed to have ample bandwidth, which allows utilities to run multiple solutions including those that require high-throughput communications, such as distribution automation, while maintaining robust operating performance. Scalable. We believe a networking platform must be easily and quickly scalable to accommodate an ever-increasing number of devices generating and transmitting ever-increasing amounts of data. Large utilities have millions of consumers, and the networking platform must be capable of supporting all of them and the addition of many new devices in the future. Our networking platform can be deployed rapidly at scale to accommodate millions of devices on the electric power grid, allowing electric power utilities that deploy our networking platform to easily and cost-effectively expand beyond the scope of their initial deployments. Extensible. We believe a networking platform requires upgradable software and hardware designed to allow utilities or developers to expand its capabilities. Extensibility reduces the need for additional future investments and mitigates the risk of technological obsolescence and stranded assets.Our communications modules are designed for over-the-air upgrades, enabling us, for example, to deliver software over the air, allowing us to augment the functionality of, and to deploy new solutions and applications to, previously deployed hardware. As a result, we believe our electric power utility customers can mitigate the risk of technology obsolescence. Secure. The power grid is vulnerable to the risk of data loss, theft and malicious attacks, and a smart grid often provides a command-and-control function for the power grid. In addition, many of the power grid’s components are located in easily accessible and unsecured, outdoor locations. As a result, a networking platform for the smart grid must integrate highly sophisticated and proven security technologies deployed across multiple layers. Our networking platform incorporates an end-to-end, multi-layer security architecture and uses proven technologies and associated security techniques to allow electric power utilities to operate large-scale networks while minimizing security risk. By encrypting data to and from the devices and by ensuring the devices are authenticated, we preserve the integrity of the entire network even if an individual device is compromised. We use standards based encryption technologies and associated security techniques to enable our utility customers to benefit from a technology that has had to evolve over the decades to address constant, increasingly sophisticated attacks in a wide variety of industries and applications. Our robust security and enhanced authentication schemes prevent man-in-the-middle attacks and allows utilities to operate large-scale networks while mitigating security risk. Our security model incorporates sophisticated techniques to secure every device on the network but is also designed d to preserve the integrity of the entire network even if an individual device is compromised. We are focused on using highly encrypted data over secure tunnels using a variety of communications medium including WiFi, Cellular or other public communication media.We believe this is more reliable and secure than radio frequency (RF) technology. Our SEIP incorporates a communications transport known as Electric power gridMesh™, and a device and data security management tool known as GRiM. Secure management of the "last mile" backhaul is necessary for electric power utilities to implement Smart Electric power grid applications such as AMI, and substation and distribution automation. 7 Table of Contents Reliable. Much of the physical infrastructure that makes up the network must reside outdoors, where factors such as weather, the growth of foliage or construction can change operating conditions over the infrastructure’s lifetime. In addition, this infrastructure can be deployed in locations that are costly or difficult to service. As a result, a networking platform must be resilient, self-configuring and self-healing to function reliably with minimal intervention.Our communications modules communicate with multiple access points, providing redundant paths to the utility, and dynamically adjust their connections to the network and to neighboring devices to accommodate changes in the physical environment that impact wireless throughput, such as new construction or foliage growth. In addition, our GridMesh network operating system routinely re-evaluates the optimal path for communications traffic. As a result, utilities benefit from built-in optimization and self-healing capabilities that allow our networking platform to function reliably with minimal interruption and limited manual intervention. Cost-Effective. The networking platform must deliver a compelling business case, both at installation and as additional solutions are added to the network. Maintenance and upgrade costs must also be low, and the network must integrate with the utility’s existing information technology and systems to facilitate deployment without expensive installation or integration costs. Our architecture enables our electric power utility customers to leverage a single network, rather than build multiple networks, when deploying additional solutions. This approach limits capital and operational expenditures and enhances our electric power utility customers’ return on investment. Our networking platform is designed to limit both capital and operational expenditures relative to more expensive alternatives such as cellular- or PLC-based architectures. In contrast to such alternatives, our architecture enables our utility customers to leverage a single network, rather than build multiple networks, when deploying additional solutions such as distribution automation and demand-side management. Equipment requirements are mitigated because our access points support data from thousands of our communications modules, and all communications modules can act as relays for data from other communications modules. Our hardware and software is highly automated and operates with minimal manual intervention, thereby reducing upfront and ongoing maintenance expenses. We believe this approach limits capital and operational expenditures and enhances our utility customers’ return on investment. Components of our smart energy platform. Our product portfolio provides Network Transport and Management, Secure Intelligent Devices, Threat Detection, and Electric power grid Optimization, all integral components of a state-of-the-art Smart Electric power grid solution. Our devices and platform are built on information-based devices, digital communications and advanced analytics.Through our wireless broadband business unit, Infrax Networks, we provide outdoor mesh-relay based wireless broadband networks used by customers as the metro-scale IP foundation upon which to run one or many applications that help build greener, safer, smarter communities.In addition, our networks are used by electric electric power utilities to build large scale, reliable, and secure networks that deliver the high bandwidth and low latency required for deploying smart electric power grids. Secure Intelligent Energy Platform (SIEP) ™ Our Secure Intelligent Energy Platform (SIEP) ™ competes in three distinct market segments of the smart electric power grid industry; –Network Transport and Management (secure, two-way communication), –Secure Smart Sensors and Devices (Smart Meters), –Asset Tracking; –a electric power grid Optimization and –Threat Detection, Electric power grid Optimization and Security. We have developed a series of interrelated operational management, communications, and electric power grid security related products and services, under one platform, that together enable a comprehensive and unified solution for communications and applications management of the Smart Electric power grid. Each product meets a specific need in the spectrum of controls necessary to effectively manage a Smart Electric power grid and together they will offer unparalleled security and data management. To address this international opportunity, we plan to aggressively invest in our products, marketing efforts and delivery capabilities to serve these markets. Our Secure Intelligent Energy Platform enables utilities to transform the existing power grid infrastructure into the smart grid and includes our networking platform and solutions that run on top of the network as well as complementary services. Our networking platform facilitates two-way communications between the utility back office and devices on the power grid. We also offer a suite of solutions and applications that run on top of our network including advanced metering, distribution automation, and demand-side management. These solutions and applications are integrated with third-party products from the large number of third parties with whom we partner to form end-to-end smart grid offerings. In addition, we offer a wide range of services that enable our utility customers to deploy, operate and maintain our Secure Intelligent Energy Platform. 8 Table of Contents Within our Secure Intelligent Energy Platform, we provide a full stack of software capabilities that underlies our networking platform and enables the solutions and applications we offer on top of our network. At the core is our operating system that drives the functionality of all our devices. Our GridMesh suite provides management and security for our overall network. The Asset Tracker application suites provide business intelligence and management for our solutions. Communications Platform At the foundation of our Secure Intelligent Energy Platform is a standards-based and secure network. The networking platform is composed of our hardware such as access points and repeaters, network operating system, and our GridMesh management and security software. This network provides utilities the ability to communicate with devices connected to the power grid. Communication Devices: •Secure Network Interface Card (SNIC). Our SNIC is a combo card that resides inside the utility power meter.The meter data such as usage, voltage, current etc. are encrypted and transported to the collector via a wireless module over proprietary mesh architecture.The wireless devices, operating in the 2.4 GHz spectrum link devices in the neighborhood area network to a utility’s back office or data center over the wide area network. •Collectors, concentrators and repeaters. Our collectors are devices that communicate to the SNIC on one side and transport the data over an appropriate wide area network (WAN) to a concentrator, typically installed at a utility’s substation.Repeaters are devices that extend the reach of our network. Collector has the option to support a variety of WAN modules such as RF, cellular, WiMax etc. These devices are engineered to withstand harsh environmental conditions, including wind, lightning strikes, and rain, snow, and temperature extremes; are packaged in a standard form factor; and can be installed in a variety of locations such as a power pole. Networking Software: •GridMesh: Our proprietary mesh software for the SNIC is powerful software based on clustering concept to help build a dynamic mesh network between the meters and the collector. GridMesh allows our hardware devices to securely join the network and communicate with each other. GrdiMesh provides a comprehensive set of advanced networking features including network discovery, network addressing and address management, advanced routing, and secure communications. GridMesh also allows our devices to be remotely programmable over the air, enabling device upgrades without costly maintenance visits. Secure Network Interface Card (SNIC) Our advanced metering solution provides utilities with two-way communications from our communications module integrated into a third-party meter to their back office, enabling utilities to remotely perform such functions as reading meter usage, capturing time-of-use consumption data, connecting and disconnecting service, and detecting power outages. Our current version of the card is made for Itron’s Centron II meters, with the ability to modify the geometric design to fit inside other third party meters. Our advanced metering solution comprises communications modules that are integrated into partner meters and our UtilityIQ software applications. We do not manufacture meters; instead, we partner with various meter manufacturers to provide a range of meter options for our utility customers. We are in the process of completing a Security and Network Interface Card (SNIC), based on higher levels of encryption, which can be imbedded in all intelligent end devices including Smart Meters and sensors.We plan to offer our SNIC in a variety of configurations; all equipped with standards based encryption with robust authentication schemes.Data traffic passing through our SNIC will be encrypted using AES 256, once the devices are authenticated.These keys are periodically rotated to negate “man in the middle” attacks.When combined with our security based software and management tools, our SNIC will create an impenetrable barrier against cyber-attacks. Our SNIC coupled with our Grid Intrusion Management (GRIM) system, will provide an enhanced cyber security platform which prevents unwarranted intrusion into any part of an electrical electric power grid. Using advanced encryption algorithms, a secure virtual network can be created over a private or public network. We believe our SNIC is the next generation of electric power grid security products. SNIC addresses the advanced metering infrastructure requirements of electric power utilities and provides the highest level of meter security available to date.SNIC employs military grade encryption, meeting or exceeding current and emerging security standards. The universal host interface board carries a single wireless module for both home area networking (HAN) and for communicating the data to the electric power utility’s control center using standards based communications technology called gridMesh. 9 Table of Contents gridMesh We believe our wireless smart meter mesh platform solves what has been the biggest challenge faced by electric power utilities, connecting each home to the smart electric power grid in an efficient, scalable and secure way. Utilizing our proprietary wireless system, gridMesh enables each smart meter to interconnect with one another to create a large, scalable mesh network. UMAX and UMAX +The Utility Max (UMAX) product family is an extremely cost effective wireless solution for electric power utilities and telephone carrier who are looking to either set up a point-to-point or point-to-multipoint Ethernet links.The UMAX+ uses an adjunct box that is connected to the UMAX radio over an Ethernet link to provide T1/E1 communications at the remote locations.Due to the advanced implementation of both, frequency division duplex and time division duplex in the wireless domain the UMAX products can operate on a single channel eliminating the need for a guard band between the transmit and receive signals. Grid Intrusion Management (GRIM) We expect our GRIM system to evolve to include software and hardened hardware solutions for substation deployment. Distribution Automation Our current version of distribution automation solution provides a very reliable two-way communications from distribution devices along the power grid to the back office or substations, providing utilities with real-time information for grid monitoring and control. While utilities have been implementing distribution automation for many years, adding two-way communications over a common networking platform significantly improves their visibility into and control over the power grid. As a result, utilities gain the information needed to better contain and more quickly resolve outages, monitor power-quality metrics with greater granularity, and adjust voltage levels dynamically to reduce energy waste. Secure Intelligent Energy Platform Services Through our Smart Grid Consulting & Professional Services organization, we offer a wide range of services related to the initial deployment and ongoing operation of our networking platform. Our services include professional services, managed services and customer support, including Network Design, Deployment Support and Program Management. We offer an array of services to help utilities deploy our networking platform and solutions. Our Professional Services include network design and optimization, taking into account geographical terrain, wireless propagation characteristics, device density and routing design, to ensure data is transmitted through the network in an efficient and secure manner. Soon we will have the to provide installation services directly to the utilities. We will be able to provide complete deployment support to ensure that our hardware devices are properly installed and registered with the network Professional Services— Infrax Systems has introduced a new division which provides engineering and professional services to its energy customers. This division is charged with packaging Infrax Systems products into engineered solutions that are marketed to their customers. Professional services provides engineering, construction and project managements services to the smaller utilities such as local municipalities, Rural Electric Cooperatives and Investor Owned Utilities who may not have the manpower or expertise to accomplish their goals. By leveraging our over 100 years of combined experience in the electric utility and telecommunications industries, Infrax Systems is well placed in an industry which is becoming the newest high tech phenomenon. The Smart Grid vision relies on vast networks of intelligent devices which sources in the Data and Enterprise Network industry indicate will surpass by several orders of magnitude of any know data network of today. Even a relatively small utility will have upwards of a million devices operating on thousands of individual domains. These networks not only will control instant and real time power flow but will also be the cash register for the Utility industry. Security, scalability and authenticity as well as day to day maintainability are the utmost concerns in providing an intelligent power grid that is safe and secure. Infrax Systems will be a leader in designing, building and securing these networks and solutions. Initial marketing campaigns have been targeting the municipalities and Electrical Cooperatives. Currently we have responded to one major RFP for Capacitor Bank networks and Smart Grid infrastructure worth in excess of 1.5 million dollars. We are also working on a pilot project for our AMI product with the availability of the SNIC, with a major utility. If the pilot project is accepted and successful, we may be asked to provide AMI to all their customers. The revenue from such project, for only one utility, will be overwhelmingly substantial. We are also in the process of negotiations for a contract to provide customer engineer expertise for a fiber optic construction project and we have installed several radios for one of our initial customers. We have started to communicate with few utilities in Florida to become qualified bidders for the coming projects. We will continue this process with utilities all along the east coast of USA. Asset Tracker solution Our Asset Tracker solution provides for complete inventory management of utility smart electric power grid assets, including meters, collectors and concentrators, as well as all substation and field deployable assets. Asset Tracker validates inventory and equipment information received via RFID from tagged assets and seamlessly provides that information across the enterprise bus of an electric utility in a format customizable for each utility. Access to real time information provides operations personnel with the ability to locate material, track consumption and streamline procurement. 10 Table of Contents Business Benefits of Our Smart Energy Platform Our networking platform is designed to yield significant benefits to electric power utilities, end users and the environment. We believe that utility investments in the networking platform will help utilities mitigate future costs and improve their ability to manage the power grid. Over time, we expect these benefits will translate into rates for consumers below what they would otherwise have been, absent such investments. In addition, many of the benefits will flow directly to consumers by empowering them to use energy more efficiently and save money. The benefits of transforming the power grid into the smart grid via our technology include more efficient management of energy, improved grid reliability, capital and operational savings, the ability to pursue new initiatives, consumer empowerment, and compliance with evolving regulatory mandates through reduced carbon emissions. EPRI estimates the benefits of deploying a smart grid in the United States to be worth $1.3 to $2.0 trillion in 2010 dollars between 2010 and 2030. Examples of the tangible benefits delivered by our networking platform and solutions include: Operational savings for electric power utilities.Utilizing our advanced metering solution, electric power utilities can significantly reduce costs by automating certain key operational functions required to run their business, including meter reading, and connecting and disconnecting electricity service.These tasks have historically been labor intensive for electric power utilities and inconvenient for end users. Empowering end users.When completed, our demand response solution will allow electric power utilities to engage and empower end users by offering new time-based pricing options and connecting in-home technologies to provide opportunities for end users to better understand their energy usage and save money.With these new pricing options, utilities can better smooth electric demand, reducing the need to build additional power plant capacity to accommodate peak demand, generating large capital expense savings from avoiding construction of power plants and reduced operating costs of generating electricity during peak times. Increasing the efficiency of the electric power grid.With our advanced metering and distribution automation solutions, electric power utilities can more effectively and efficiently deliver electricity to homes and businesses with less waste.With our products, electric power utilities can monitor actual voltage levels at each consumer’s location and adjust system voltage remotely, improving energy efficiency.Green Circuits, a distribution-efficiency initiative led by EPRI, has shown that utilities can achieve 1.8% to 2.7% overall energy reduction with conservation voltage reduction. Pacific Northwest National Laboratory estimates that 2% energy savings in the United States from conservation voltage reduction and advanced voltage control can reduce carbon emissions by 2% in the United States, or 59 million metric tons per year, by 2030. McKinsey & Company estimates that by 2019, energy savings from conservation voltage reduction and volt-VAR optimization will total $43 billion in 2009 dollars annually in the United States. Competitive pricing.We believe our SEIP will is priced to facilitate and hasten the deployment of smart electric power grid technology among resource constrained small and mid-sized electric power utilities.There are 3,448 small to mid-sized electric power utilities in the United States, a majority of which we believe lack the resources to adequately migrate to the smart electric power grid infrastructure. Our Competitive Strengths We believe we have a number of unique advantages that position us for continued leadership and growth in providing the networking platform and solutions electric power utilities use to transform the electric power grid infrastructure into the smart electric power grid. Our competitive strengths include: Secure, reliable network for the smart electric power grid. Our primary purpose is help electric power utilities build a reliable communication network with a strong emphasis on security to help the utilities transform the power grid into the smart grid. The core of our technology is the network, which was designed and built from the ground up for the specific purpose of addressing the stringent requirements of the smart electric power grid.Alternative solution providers often repurpose networking technologies that have not comprehensively addressed the challenging requirements of the smart electric power grid. Innovative technology.We are building our networking platform through our focused development of core networking, communications, semiconductor and power electronics technologies. We have developed what we believe is the most secure networking platform that enabled two-way communications between electric power utilities and millions of devices connected to the electric power grid. We are continuing to add features and functionality to improve our networking platform and currently have our second generation of technology under development. We are also building a significant core competency in key software disciplines, including operating system design, network management, security and analytics that both underlie our networking platform and also enable the advanced solutions and applications we offer on top of our network. Low total cost of ownership. We are designing our networking platform to be high-performing, flexible and capable of supporting multiple solutions. As a result, we believe electric power utilities can reduce their capital and operational expenditures by leveraging a single platform as compared to alternatives that will likely require the deployment of additional, duplicative networking infrastructures to support additional solutions. The design of our networking platform, which includes features such as self-healing, high-powered and modular architectures, allows for cost-effective implementation in support of a single solution, such as advanced metering. Utilities that choose to deploy additional solutions, such as distribution automation and demand-side management, can leverage their existing networking platform, resulting in lower operating expenses, better capital efficiency and faster deployment, ultimately resulting in shorter time to value.We believe for every solution that electric power utilities add to our networking platform, they further reduce their total cost of ownership when compared to these alternatives. Encryption and detection.Based on our review of smart electric power grid related products against which SEIP now competes, we believe that none of them provide the required encryption and threat detection capabilities required to secure the smart electric power grid. 11 Table of Contents Blue chip utility relationships. Our relationships are with some of the largest and most recognizable electric power utilities in the United States.We have worked closely with these utility customers with a focus on delivering superior products and a high level of service, allowing us to form long-term relationships. Our close working relationships provide us with early and deep insight into their needs and future requirements, which then drives our development efforts. When new projects arise with these customers, our relationships position us well to compete for their business.In addition, our existing utility customers often serve as strong references when we compete for business from new utility customers. Our Strategy Our objective is to provide the leading networking platform and solutions that enable electric power utilities to transform the electric power grid into the smart electric power grid, ultimately becoming the industry standard for electric power utilities worldwide. To achieve this objective, we intend to: Exceed our customers’ expectations. We seek to differentiate ourselves from our competitors through superior product reliability, performance and service. We believe that this focus has strengthened our relationships with our existing utility customers. We have regular feedback sessions with our utility prospects, which allow us to better understand their evolving needs and continuously improve our products and services. We also believe that a global presence and investments in software engineering and support will create competitive advantages in serving domestic and international utilities. Expand internationally. Our goal is to be the leader in every market we enter.We believe the smart electric power grid has become a priority for electric power utilities worldwide, and to address this opportunity we plan to aggressively invest in our products, marketing efforts and delivery capabilities to serve international markets including Australia, South America, Europe and Asia. We have prioritized our international activities based on countries with a combination of the following attributes: high GDP, high total and per-capita electricity consumption, utilities with a large number of homes and businesses, government mandates, available RF spectrum, high energy theft, reliability concerns and operating inefficiencies.To address this international opportunity, we plan to aggressively invest in our products, marketing efforts and delivery capabilities to serve these markets. Broaden our solutions and services. We strive to broaden the scope of our solutions and services to maximize the benefit our utility customers receive from having deployed our Secure Intelligent Energy Paltform. This expansion includes providing electric power utility customers with additional solutions and services from our current portfolio and developing new solutions and services to address our electric power utility customers’ evolving requirements. Extend our technology leadership. We intend to continue to invest in research and development to further enhance our technology leadership.Since the deployment of our networking platform, we have been able to simultaneously reduce hardware production costs while materially enhancing its functionality. Over the long term, we believe our networking platform has the potential to be extensible to areas beyond electric energy, enabling the Internet of things. Build relationships. We are in the process of building relationships with electric power utilities, manufacturers, major DC lobby firms, and international law firms, and certain government officials nationally and locally. These relationships will afford us the visibility needed for government grants, loan guarantees, and funding, as well as aid in the prioritization of global markets. We intend to generate revenues from the design, sales, installation, and support of the hardware, software and technology, associated with SIEP™. Additionally, revenues may be generated from licensing our GRiM and, Infrax Networks wireless communications and future products. We believe that by continuing to execute our strategy and connect additional homes and businesses, we will experience a network effect that will establish our Secure Intelligent Energy Platform as the platform of choice for electric power utilities. 12 Table of Contents Our Partners Although we believe our networking platform is the core enabler of the smart grid, meters and other third-party products are critical to meeting the needs of our utility customers and unlocking the full value of our platform. Because our products are built using open standards, third-party hardware and software vendors can integrate both new and existing devices with our platform, forming end-to-end smart grid offerings. To meet the needs of the market, we have entered into a Technical Information License Agreement with Itron, Inc., the leading manufacturer of smart meters. The license agreement allows us to design our SNIC and communications module for inclusion in the Itron Centron I & Centron II meters. We have been working closely with Itron during this process to ensure that we are fully compliant and the results to date have all met Itron’s criteria. When the qualification testing process is finished, we will be able to license the communications module to Itron and sell the product directly as Itron-compliant. While we have also been in discussions with several other global meter manufacturers regarding the inclusion of the SNIC and gridMesh into their AMI meters, we believe that Itron’s dominant market position and the strength of our relationship will drive the results required to meet our business objectives. Our hardware vendors manufacture meters, capacitor bank controllers, in-home displays, electric vehicle charging stations, energy storage devices, smart thermostats and other related devices. Our software vendors provide various applications including meter data management, consumer information management, energy management, work order management, and outage management software that leverages our outage detection application. INFRAX Strategy We intend to generate revenues from the design, sales, installation, and support of the hardware, software and technology, associated with our integrated solution, Infrax Secure Intelligent Energy Platform (SIEP) ™.Additionally, revenues may be generated from licensing our Security,GRiM and, Infrax Networks wireless communications and future products. Our efforts are presently focused on attaining the following: INCREASED MARKET PENETRATION OF OUR WIRELESS BROADBAND PRODUCTS Our strategy is to capitalize on the millions of dollars and thousands of man hours invested in one of our core technologies, the T-Max family of wireless broadband products, developed by Trimax Wireless, Inc, which we acquired in June 2010. We own the Intellectual Property of these systems having acquired Trimax Wireless, Inc and have enhanced the T-Max product line for use in Smart Grid applications for utility infrastructure management. The new UMAX and UMAX+ product lines provide additional functionality and features to an already robust platform. Designed to provide data acquisition, network extension and backhaul capabilities, the UMAX+ is now available in 4-port and 8-port configurations supporting either 4 or 8 T1 links. The units provide Ethernet on the drop side in addition to handling TDM traffic. INCREASED MARKET PENETRATION AND INTEGRATION OF OUR ASSET MANAGEMENT PRODUCTS We continue to discover new and exciting applications for the asset management, tracking and security products developed by Lockwood Technology. Infrax acquired controlling interest in Lockwood in April 2011 and has been focused on integrating Lockwood’s capabilities into the Secure Intelligent Energy Platform. While we continue to support Lockwood’s existing municipal and public safety applications, there is vast potential to deploy this technology within the utility sector. Asset management has long been a goal of utilities, especially in times of storms and weather related circumstances. Disaster response can be greatly improved through comprehensive reporting on asset and material location and availability. The Asset Tracker allows utility vehicles to be quickly and accurately inventoried each time they are deployed and return for restocking. Mobile solutions are also available to relay asset utilization over wireless links on a real time basis from the site of a service interruption. EXPAND OUR STRATEGIC ASSOCIATIONS Since our inception, we have built relationships with Utilities, Manufacturers, major DC Lobbyist Firms, and International Law firms, and certain Government Officials nationally and locally. These relationships will afford us the visibility needed for Government grants, loan guarantees, and funding, as well as aid in the prioritization of global markets. 13 Table of Contents DRIVE BUSINESS DEVELOPMENT We believes the industry will be driven by a few, key early adopters who will set the stage for North American smart grid deployments, especially those companies that have been awarded millions in stimulus grants . Initially we have been focusing our efforts on utilities that have recently obtained grants from the Stimulus Act.Upon funding, we will direct our business development effort towards the 3,448 small to mid-sized utilities in the United States, as the majority of these utilities lack the resources to adequately migrate to the Smart Grid infrastructure. PURSUE OUR ROLE AS A SECURE SYSTEMS INTEGRATOR We are committed to our role as a supplier of secure Smart Grid communications platforms. We will continue to expand our professional services including network design, hardware and software development and integration, installation support, operator training and network management. Our understanding of thearchitecture, hardware, and software requirements ofmajor utilities from our prior experience enables us to design solutions from the ground up and to meet utility requirements. We intend to design, manufacture and market all of the key components of the network. BECOME A LEADING SOLUTIONS PROVIDER WITH A DIVERSIFIED PLATFORM AND A GLOBAL PRESENCE Our customers’ requirements create the need for our productsand our goal is to drive application development to meet these needs. While Infrax’s Secure Intelligent Energy Platform incorporates our secure wireless technology, we believe that growth in the Smart Grid communications industry will come primarily as utilities deploy Smart Grid applications including AMR/AMI, distribution and substation automation. These future points of entry for Smart Grid applications may include home energy management systems, demand response tools and other applications which will require the secure access provided by our Secured Network Interface Card (SNIC) ™ technology currently under development. EXPAND OUR STRATEGIC COLLABORATIVE RELATIONSHIPS Continued collaboration with our development partners, utility customers and synergistic smart grid application providers will further enhance the development and functionality of our Secure Intelligent Energy Platform. We have established joint development arrangements with a host of technology providers to keep us on the cutting edge of new technologies, and we will continue to create working relationships with leading suppliers of critical network and IEDs (Intelligent Endpoint Devices) components such as sensors, integrated communication hub and aggregators, consumer centric energy management devices as well as metering solution providers.We are working with electric utilities to conduct application trials. We intend to strengthen these relationships and to seek out new strategic and commercial relationships with utilities and other technology companies. Infrax Systems has entered into a Technical Information License Agreement (TIL) with Itron, the leading manufacturer of smart meters. The license agreement allows Infrax to design its Secure Network Interface Card (SNIC) and communications module for inclusion in Itron Centron I & Centron II meters. We have been working closely with Itron during this process to ensure that we are fully compliant and the results to date have all met Itron’s criteria. When the qualification testing process is finished, Infrax can license the communications module to Itron and sell the product directly as Itron-compliant. While we have also been in discussions with several other global meter manufacturers regarding the inclusion of the SNIC and GridMesh into their AMI meters, we believe that Itron’s dominant market position and the strength of our relationship will drive the results required to meet our business objectives. ACTIVELY PURSUE TARGETED STRATEGIC ACQUISITIONS We intend to actively pursue selective acquisitions to enhance our product/service offerings and to further expand our solutions into the alternative energy and intelligent energy solutions sector. Utilizing our core platform as the foundation for additional products and services, we can increase the potential of other technology products by integrating them with our solution. We have identified several potential technology companies which have technologically advanced products to complement our solution.We intend to look for opportunities to acquire technologies that would support and enhance our current technology platform with a particular focus on growing managed services offerings through our energy management solutions. Contracts and Agreements In July 2010, we signed an agreement with Tampa Electric Company (TECO) to provide a wireless network interconnecting multiple substation facilities. In January 2011, we received an order to provide a wireless public safety network in Hamilton, Bermuda. In June 2011, we received an additional order to provide wireless communications to the Bermuda Dockyards. In August 2012, Lockwood has signed few contracts with previous customers of its products. The customers include British Telecom, and Sapient, Lockwood has also signed an agreement with Innotech (owned partly by one of the largest IT contractors) to provide its products and services to East African countries. 14 Table of Contents In June 2012, Infrax is in negotiation with the largest utility on a master agreement for the SPiDER products. Our Intellectual Property and Its Protection Infrax Systems:Opticon Network Manager software and Smart Grid products Our intellectual property consists of all of Corning Cable, Inc,’s intellectual property related to the Opticon Network Manager software. Our rights by purchase in our intellectual property are equivalent to that of any developer or creator of intellectual property. We have exclusive ownership of the Opticon Network Manager software and all its revisions and new versions, including R4, with the exclusive right to license it to others. Additionally, our intellectual property relating to our Smart Grid products includes the design of the Secure Network Interface Card (SNIC) and its associated proprietary mesh routing scheme, customized modifications to our security software platform, and the wireless equipment hardware and software designs as well as the associated patents included in the Trimax Wireless, Inc. acquisition. We regard all of our hardware, software and its documentation as proprietary and the source code for the software as a trade secret. We intend to complete the implementation ofconfidentiality procedures, contractual arrangements, physical security systems and other measures to protect our proprietary and trade secret information when we begin to hire employees. As part of our confidentiality procedures, we will generally enter into non-disclosure agreements with our key employees, and our license agreements will include provisions for protection of our proprietary information. We also plan to educate our employees on trade secret protection and employ measures to protect our facilities and equipment.We plan to license our software products under signed license agreements that impose restrictions on the licensee’s ability to utilize the software and do not permit the re-sale, sublicense or other transfer of the software. We havefiled two provisional patent applications for our Smart Grid products, and intend to do more as development progresses. We do hold seven patents associated with the Trimax acquisition and continue to patent our wireless mesh technology as we complete each development phase. Our software is protected under U.S. and international copyright laws and laws related to the protection of intellectual property and proprietary information. We do not need to do any further steps to protect our IP than stated. Neither we, nor to our knowledge Corning Cable, has filed a U.S. copyright registration. We will file a registration for the Secure Intelligent Energy Platform products as they arecompleted. We take measures to labelour product with the appropriate proprietary rights notices, and we plan to actively enforce such rights in the U.S. and abroad. We believe that our ability to maintain and protect our intellectual property rights is important to the success of our business. Our intellectual property is at this time our only asset that will enable us to engage in our planned business. The measures for its protection described in this section may not provide sufficient protection and our intellectual property rights may be challenged. Efforts to enforce our intellectual property rights in litigation, or defend suits brought against us for copyright infringement, which we do not have reason to expect, would be expensive and consume substantial amounts of our management’s time. Our ability to pursue remedies against person who we believe may infringe our intellectual property rights will depend on our financial condition from time to time. Trimax Wireless Systems (acquired intellectual property June 29, 2010) Trimax' solutions enable multiple applications to run concurrently over the same standards-based infrastructure, leveraging capital investment and operating costs.Trimax has a growing list of Solution Partners that provide best-of-breed complementary products to help customers implement whole product solutions. The Trimax Wireless TMAX™ Cross Platform product line is the first to combine Wi-Fi, WiMAX and DECT into a single unified system. TMAX includes base stations, broadband wireless routers, edge nodes and CPE devices. The entire TMAX product line is based on modular, rugged outdoor platforms that support a common set of radio modules. Around the world, Trimax leads the way in helping to increase public safety, improve mobile worker efficiency, boost the local economy, and deliver wireless broadband connectivity to people wherever they areand wherever they're going. Lockwood Technology Corporation (acquired controlling interest and intellectual property April 8, 2011) Lockwood has focused on developing world class asset tracking software and asset tracking services using bar coding, radio frequency (RFID), imaging, and wireless technologies. The "Lockwood solution" is comprised of a "set" of services and products, which can be implemented as a whole or implemented as building blocks. Each component is able to work independently of the others, yet when combined, serve to provide a complete seamless, integratedsystem. 15 Table of Contents Our proprietary software provides: · Mobile Public Safety - Providing public safety workers in the field with timely access to the information they need is reducing crime and saving lives · Video Surveillance - A cost-effective alternative to adding additional people to increase security coverage, cameras are extending the visual reach of police, fire, lifeguards and park rangers · Utility Meter Reading - Centrally connected utility meters are improving customer satisfaction and encouraging conservation while lowering operational costs · Intelligent Transportation Systems (ITS) - Real-time traffic analytics and control is minimizing congestion and improving safety on crowded roadways as well as reducing emissions · Municipal Modernization and Mobility - Extending office IT resources to the field is improving worker efficiency, lowering costs, and raising citizen satisfaction · Automated Parking Meters - Variable parking rates, and flexible payment options, are improving main street business. · Industrial - Often operating in hostile conditions, industrial site networks are used for a range of activities that improve business operational efficiencies, reduce operating cost, and increase worker and site safety · Public Access - Citywide, campus-wide, and hot zone Wi-Fi networks increase quality of life, educational opportunities, and economic development Security and Network Interface Card (SNIC)(Intellectual Property Rightsfiled) We will file for global patent for our Security and Network Interface Card after the successful completion of the field trials in 2012. gridMesh (Intellectual Property Rights to be filed) We will file for global patent for our gridMesh technology after the successful completion of the field trials in 2012. Competitive Landscape Competition in our market is intense and involves rapidly changing technologies, evolving industry standards, frequent new product introductions, and changes in customer requirements. To maintain and improve our competitive position, we must keep pace with the evolving needs of our utility customers and continue to develop and introduce new products, features and services in a timely and efficient manner. The principal competitive factors that affect our success include: •our ability to anticipate changes in utility customer requirements and to develop new or improved products that meet these requirements in a timely manner; •the price, quality and performance of our products and services; •our ability to differentiate our products and services from those of our competitors and thereby win new utility customers; •our reputation, including the perceived quality and performance of our products and services; •our ability to ensure that our products conform to established and evolving industry standards and governmental regulations; •our customer service and support; •warranties, indemnities, and other contractual terms; and •customer relationships and our ability to obtain strong customer references that will support future sales efforts and market awareness of our Secure Intelligent Energy Platform. We believe we compete effectively in the market as a result of a number of factors including the innovative nature of our technology, the breadth of our product offerings, field-proven performance, competitive cost of ownership, our extensive relationships with third-party vendors and strong references from our utility customers. Our competitors range from small to very large and established companies. These companies offer a variety of products and services related to the smart grid and come from a number of industries, including traditional meter manufacturers, application developers, telecommunications vendors, and other service providers. We compete with traditional meter manufacturers that incorporate various communications technologies that provide some level of connectivity to the utility’s back office. Our key competitors in this segment include Echelon Corporation, Elster Group SE, Landis+Gyr AG, and Sensus Metering Systems Inc. Similarly, we compete with traditional providers of distribution automation equipment, such as S&C Electric Company and Schweitzer Engineering Laboratories, Inc. We also face competition from other entrants that are providing specific narrowly focused products for the smart grid, including Coulomb Technologies Inc., Ambient, Silver Springs, E2O Communications Inc., Grid Net Inc., OPOWER Inc., SmartSynch, Inc. and Tendril Networks Inc. We anticipate that in the future, additional competitors will emerge that offer a broad range of products and services related to the smart grid, some of which may be directly competitive with our offerings. 16 Table of Contents These companies may have competitive advantages in the market, including strong brand recognition, long-standing customer relationships, established distribution networks, deep financial resources and broad product portfolios. In addition, some of our competitors may have larger patent portfolios than we have which may provide them with a competitive advantage and may require us to engage in costly litigation to protect and defend our intellectual property rights. We compete in four distinct market sectors: –advanced metering, –networking and communications, –electric power grid optimization/distribution automation, and -software. We may compete directly with certain companies in certain sectors and indirectly in others. It is important to note that some market segments are more defined than others. The market for our products is in its infancy and there is no clear market leader, which provides Infrax entry with a unique product line. We also believe that none of our competitors offer a unique blend of network, device, data and security management as Infrax.In order to maintain and improve our competitive position in the market, we must continue to invest in research and development, and continue to anticipate changes in the market and our customers’ requirements. Recent Competitor’s activity & Recent Industry Acquisitions of Our Competitors • Silver Springs Networks – competitive advantage oDeveloped Smart Grid Energy Platform with NIC for GE meters and end‐to‐end management oHave won several utility contracts for AMI deployment oFiled S‐1 to IPO on July 7, 2011 • LandysGyr oLarge meter manufacturer oAcquired by Toshiba in July 2011 for 2.3B oCombined company targeting Advanced Metering Infrastructure (AMI) • eMeter oA premium Meter Data Management (MDM) company oAcquired by Siemens – terms not disclosed, but Siemens invested $12.5 M in 2008 • SmartSynch oSmart Grid Company focused on meter communications over public wireless oIn business since 2000 providing innovative solutions for utilities oAcquired in January 2012 by Itron for $100M • Schneider Electric oStrong energy Management Company with a variety of products for utilities oAcquired Telvent, a provider of IT and software solutions to the power grid for $2B in June 2011 Our Employees At the date of this annual report, we have seven (7)full-time and four part-time employees. The majority of employees work out of our offices in Saint Petersburg. We have several remote employees dedicated to sales and deployments. 17 Table of Contents Item 1A.Risk factors We wish to caution you that there are risks and uncertainties that could cause our actual results to be materially different from those indicated by forward looking statements that we make from time to time in filings with the U.S. Securities and Exchange Commission, news releases, reports, proxy statements, registration statements and other written communications as well as oral forward looking statements made from time to time by our representatives. These risks and uncertainties include, but are not limited to, those risks described below that we are presently aware of. Additional risks and uncertainties that we currently deem immaterial may also impair our business operations, and historical results are not necessarily an indication of the future results. The cautionary statements below discuss important factors that could cause our business, financial condition, operating results and cash flows to be materially adversely affected. An investment in our common stock involves a high degree of risk. Therefore, if you are considering buying our common stock, you should consider all of the risk factors discussed below, as well as the other information contained in this annual report. You should not invest in our common stock unless you can afford to lose your entire investment and you are not dependent on the funds you are investing in order to pay your monthly expenses. Without minimum funding of $5 million and additional funding of up to $20 million, we may not be able to establish, maintain and grow our business. At the date of this annual report, we do not have the funding we require to maintain our business and we have had limited success in raising capital in the past 2 years.We have concentrated mainly on developing our hardware and software solutions. Furthermore, we do not have any existing or ongoing arrangement, understandings, commitments or agreements for additional funding.Failure to raise additional debt or equity funding would prevent us from completing development of the Secure Intelligent Energy Platform and associated products and possibly cease operations. There is no assurance that we will be able to obtain sufficient debt or equity funding, or that the terms of available funding will be acceptable to us. Failure to raise additional debt or equity funding would most probably result in a complete loss of their investment by purchasers of our common stock. “Penny Stock” rules may make buying or selling our common stock difficult. Trading in our securities is expected to be subject, at least initially, to the “penny stock” rules. The SEC has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions, none of which apply to our common stock. These rules require that a broker-dealer, who recommends our common stock to persons other than its existing customers and accredited investors, must, prior to the sale: ● Make a suitability determination prior to selling a penny stock to the purchaser; ● Receive the purchaser’s written consent to the transaction; ● Provide certain written disclosures to the purchaser; ● Deliver a disclosure schedule explaining the penny stock market and the risks associated with trading in the penny stock market; ● Disclose commissions payable to both the broker-dealer and the registered representative; and ● Disclose current quotations for the common stock. The additional burdens imposed upon broker-dealers by these requirements may discourage broker-dealers from effecting transactions in our common stock, which could severely limit the market price and liquidity of our common stock. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. The price of our common stock may fluctuate significantly and you may find it difficult to sell your shares at or above the price you paid for them. We do not know the extent to which the market for our shares of common stock may be volatile. Therefore, your ability to resell your shares may be limited. Actions or announcements by our competitors and economic conditions, as well as period-to-period fluctuations in our financial results and other factors, may have significant effects on the price of our common stock and prevent you from selling your shares at or above the price you paid for them. We have a limited operating revenue history that can be used to evaluate us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays that we may encounter because we are a small business. As a result, we may not be profitable and we may not be able to generate sufficient revenue to develop as we have planned. Our ability to achieve and maintain profitability and positive cash flow will be dependent upon: Ø Management’s ability to maintain the technology skills for our services; Ø The Company’s ability to keep abreast of the changes by the government agencies and law; Ø Our ability to attract customers who require the services we offer; and Ø Our ability to generate revenues through the sale of our services to potential clients who need our services. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues to cover our expenses. We cannot be sure that we will be successful in generating revenues in the future. Failure to generate sufficient revenues will cause us to go out of business and any investment in our Company would be lost. 18 Table of Contents Managing a small public company involves a high degree of risk. Few small public companies ever reach market stability and we will be subject to oversight from governing bodies and regulations that will be costly to meet. Our present officers and directors do not have any experience in managing a fully reporting public company so we may be forced to obtain outside consultants to assist with our meeting these requirements. These outside consultants are expensive and can have a direct impact on our ability to be profitable. This will make an investment in our Company a highly speculative and risky investment. While the Company is attempting to disclose all of the potential risks associated with an investment in the Company, there can be no assurance that all of the risks are visible to management. Events occurring in the future may caus additional risks to an investment in the Company which are currently unforeseen. We have a limited operating history that you can use to evaluate us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays that we may encounter because we are a small company.As a result, we may not be profitable and we may not be able to generate sufficient revenue to develop as we have planned. The success of our business depends, in part, upon proprietary technologies and information which may be difficult to protect and may be perceived to infringe on the intellectual property rights of third parties. We believe that the identification, acquisition and development of proprietary technologies are key drivers of our business. Our success depends, in part, on our ability to obtain patents, maintain the secrecy of our proprietary technology and information, and operate without infringing on the proprietary rights of third parties. We cannot assure you that the patents of others will not have an adverse effect on our ability to conduct our business, that the patents that provide us with competitive advantages or will not be challenged by third parties, that we will develop additional proprietary technology that is patentable or that any patents issued to us will provide us with competitive advantages or will not be challenged by third parties. Further, we cannot assure you that others will not independently develop similar or superior technologies, duplicate elements of our technology or design around it. Item 1B. Unresolved staff comments None. Item 2. Properties Our executive office is now located in an office complex under annual five year lease, beginning June 1, 2012 at a rent of $3,575 per month. We entered into this 5-year commercial lease agreement in St. Petersburg, Florida with Kalyvas Group II, LLC. Our lease provides us with approximately 4,100 square feet of: reception area, nine offices, a lab/production area, inventory room, server room, kitchenette and one conference rooms.We believe the facilities areadequate for our operational needs.We may require additional offices in the event we obtain funding and acquire additional customers. Item 3. Legal proceedings (a) During the fourth quarter of our year ended June 30, 2011, Trimax Wireless filed a complaint relating to the unpaid balance of the Promissory Note executed with the acquisition of Trimax Wireless. The Company has filed a motion to dismiss such action which is set for hearing. The note is unsecured, however, if holders prevail, they may be entitled to legal cost, in addition to payments per the term of the agreement. The Company believes that it has sufficient affirmative defenses to this complaint and does not believe that it will have a material effect on the Company. (b) We have filed a Federal lawsuit against Lockwood Worldwide and its owners, current and previous management in the UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF FLORIDA. We are requesting an award of compensatory damages, an award of treble damages pursuant to the provisions of RICO and other applicable federal and state statutes and an award of punitive damages in the full amount by the jury against each of the Defendants. As Plaintiff, we have suffered damages as a result thereof, an amount in excess of $4,350,000.00. We are asking for a total damages up to 4 times the amount of loss or close to $16M. As of the filing of this 10/K, We have had success in freezing their operational account and all funds associated with that account. (b) We did not terminate any legal proceedings during the fourth quarter of our 2012 fiscal year. Item 4. Submission of matters to a vote of security holders We did not submit any matter to a vote of our security holders, through the solicitation of proxies or otherwiseduring the fourth quarter of our 2012 fiscal year. 19 Table of Contents PART II Item 5. Market for registrant’s common equity, related stockholder matters and issuer purchases of equity securities Our common stock is quoted on OTC Bulletin Board under the symbol “IFXY”. The Company began trading on January 11, 2008. Price History of our common stock. The following table sets forth high and low bid quotations for the quarters indicated and trading volume data for our common stock for the period indicated.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions. High Bid Low Bid Fiscal Year 2011* Fourth Quarter Ended June 30, 2011 $ $ .8 Third Quarter Ended March 31, 2011 $ $ Second Quarter Ended December 31, 2010 $ $ First Quarter Ended September 30, 2010 $ $ Fiscal Year 2012* Fourth Quarter Ended June 30, 2012 $ $ Third Quarter Ended March 31, 2012 $ $ Second Quarter Ended December 31, 2011 $ $ First Quarter Ended September 30, 2011 $ $ * On July 14, 2011 the Company's Board of Directors affected a 1:500 reverse stock split, effective August 26, 2011 (record date). The share prices have been retroactively stated to reflect the reverse-split shares. As of October 12, 2012 we had 65 shareholders of record and approximately 4, 352 beneficial shareholders, and we had 99,734,182shares of $0.001 par value common stock outstanding. Dividend Policy We have never declared or paid any cash dividends on our capital stock, except for distribution of shares previously held in FutureWorld (FWDG), that were acquired in the exchange for intellectual property. We do not have earnings out of which to pay cash dividends.Our board of directors has the authority to declare cash dividends when and if we have earning sufficient for that purpose. Equity Compensation Plan See description our Stock Option Plan in Item 12. Transfer Agent We have engaged ClearTrust, Inc. to serve as our stock register and transfer agent.ClearTrust’s address is 17961 Hunting Bow Circle, Unit 102, Lutz, FL 33558. Sales of Unregistered Securities None 20 Table of Contents Item 6. Selected financial data The following financial data is derived from, and should be read in conjunction with, the “Financial Statements” and notes thereto. Information concerning significant trends in the financial condition and results of operations is contained in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Cash $ $ Current assets Total Assets Total current liabilities Total liabilities Total stockholders' equity Working Capital ) ) Net Cash (Used) Provided by Operating Activities For the Year Ended June 30, Revenues $ $ Direct costs Gross Profit Operating expenses: Net loss $ ) $ ) Item 7.Management’s discussion and analysis of financial condition and results of operations Our significant accounting policies are more fully described in Note 1 to the financial statements. However, certain accounting policies are particularly important to the portrayal of our financial position and results of operations and require the application of significant judgment by our management; as a result they are subject to an inherent degree of uncertainty. In applying these policies, our management uses their judgment to determine the appropriate assumptions to be used in the determination of certain estimates. Those estimates are based on knowledge of our industry, historical operations, terms of existing contracts, and our observance of trends in the industry, information provided by our customers and information available from other outside sources, as appropriate. PLAN OF OPERATIONS As more fully described in “LIQUIDITY AND CAPITAL RESOURCES”, we had approximately $2,000 in cash at June 30, 2012, and extended in excess of the line of credit from Mr. Talari with which to satisfy our future cash requirements. Mr. Talari has extended his support and is in the process to extend his support to a total of $1 million. Our management believes our cash and majority shareholder commitment will support only limited activities for the next twelve months. We are attempting to secure other sources of financing to develop our business plan, and to implement our sales and marketing plan. We believe full implementation of our plan of operations, completion of development of the smart grid related hardware and software, completion of pending acquisitions and the integration of the Lockwood will cost approximately $5 million. We have no assurance we will be able to obtain additional funding to sustain even limited operations beyond twelve months based on the available cash and balance of our line of credit with Mr. Talari. If we do not obtain additional funding, we may need to cease operations until we do so and, in that event, may consider a sale of our technology. Our plan of operations set forth below depends entirely upon obtaining additional funding. We are currently in ongoing discussions, arrangements, understandings, commitments or agreements for additional funding with two firms. In this endeavor, we will consider equity funding, either or both of a private sale or a registered public offering of our common stock; however, it seems unlikely that we can obtain an underwriter. We will consider a joint venture in which the joint venture partner provides funding to the enterprise. We will consider debt financing, both unsecured and secured by a pledge of our technology. As noted previously, we our intermediary funding is provided through our line of credit arrangement with Mr. Talari. 21 Table of Contents Our Marketing Plan The first phase in our plan of operations, subject to adequate funding, will be implementation of our sales and marketing plan. We plan to initially select several resource constrained small to mid-sized utilities to function as beta test sites for our Secure Intelligent Energy Platform.We are currently working with one mid-sized utility during the design phase of product development.We will also be targeting utilities for the immediate deployment of our “Smart Grid Ready” wireless products in preparation of the completion and launch of our SIEP. Infrax Systems has entered into a Technical Information License Agreement (TIL) with Itron, the leading manufacturer of smart meters. The license agreement allows Infrax to design its Secure Network Interface Card (SNIC) and communications module for inclusion in Itron Centron I & Centron II meters. We have been working closely with Itron during this process to ensure that we are fully compliant and the results to date have all met Itron’s criteria. When the qualification testing process is finished, Infrax can license the communications module to Itron and sell the product directly as Itron-compliant. While we have also been in discussions with several other global meter manufacturers regarding the inclusion of the SNIC and GridMesh into their AMI meters, we believe that Itron’s dominant market position and the strength of our relationship will drive the results required to meet our business objectives. Additionally, during this stage we will continue to design and implement wireless networks in developing countries in continuation of the former Trimax Wireless strategy. In parallel with this activity we plan to continue to target wireless ISP’s and carriers, offering our current wireless voice and data communications products. We may explore the opportunities to locate local and regionally based companies in emerging markets with existing relationships with the key decision makers in Africa, and Middle East, that would be willing establish strategic relationships in those markets and establishing their own Network Operating Centers to increase our visibility and support our customers in those markets. We are considering theestablishment of this concept as our business model for countries in these emerging markets. Product Research and Development Our Smart Grid products are in the late stages of development and we anticipate delivering prototype solutions to our targeted beta customers by the end of the 4tht quarter of 2012. We have budgeted $1.8M for the completion of our hardware and software products. We may not have financial or other resources to undertake this development. Without additional funding sufficient to cover this budgeted amount, we may not have the resources to conduct this development. We anticipate that as funding is received, of which there is no assurance, and we will begin hiring the appropriate technical staff that will be able to handle support requirements for this market segment. We anticipate a need for up to forty-four employees by the end of the first year of full operation after funding. The number of employees we hire during the next twelve months will depend upon the level of funding and sales achieved. Funding To support our activities and provide the initial sales and support for entry into the Utility marketplace, as noted above, we will require an initial investment of approximately $5 million. We expect this level of funding to carry us into the Smart Grid and Utility marketplaces and provide the capital necessary to complete the development of our SIEP and SNIC products. RESULTS OF OPERATIONS Comparison year ended June 30, 2012 to June 30, 2011 For the year ended June 30, 2012 and 2011, we incurred net losses of $3,507,179 and $3,884,305, respectively.Losses consisted of $1,741,935 and $500,900 of stock based compensation for the years ended June 30, 2012 and 2011, respectively.Losses also include depreciation and amortization, non-cash expenses, in the amount of $1,662,684 and $1,348,024 for the years ended June 30, 2012 and 2011, respectively. The increase was primarily due to the amortization charges for intangible and tangible assets acquired from Trimax. Additionally, there were impairments and write downs of certain assets, due to valuation assessments by management, incurring charges of approximately $314,660 in year 2012. Total operating expenses decreased by $470,674. General and administrative decreased approximately $46,656, while professional fees increased approximately $44,033. 22 Table of Contents LIQUIDITY AND CAPITAL RESOURCES As of June 30, 2012, we had approximately $2,000 in cash. We have exceeded the line of credit from Mr. Talari for which to pay normal operating expenses. Mr. Talari has continued funding our operations. Mr. Talari has expressed commitment to $1 million dollars of funding; the Company is currently in process of formalizing the agreement. We believe this support will allow our continuation while we attempt to secure other sources of financing to develop our business plan, and increase efforts of our marketing plan.Cash used in operations was $592,774, which was primarily provided from advances from our majority shareholder. On September 1, 2005, we obtained a loan commitment fromMr. Talari, one of our director and controlling person in the aggregate amount of $350,000, which was amended to $500,000, under a revolving master promissory note, due on demand, with interest at the rate of five percent per annum. We have been receiving advances on this note on an as needed basis and through June 30, 2012, we have received a total of $86,361.70 for the year ended June 30, 2012 and $758,236.31, net, since the inception of the commitment.During the course of this agreement Mr. Talari has made a number of conversions, reducing the note and accrued interest in exchange for our common stock. On June 29, 2010 the Company entered into an agreement with the shareholders of Trimax Wireless, Inc. (“Trimax”) for the purchase of their business assets and technology.As part of the agreement a promissory note, in the amount of $712,500 was entered.The note is interest bearing at 6% per annum until fully paid with a start period of 90 (September 29, 2010) days for the first payment.The Companyshall make interest-only payments on the first day of each month from the date of this Note until the earlier of (a) receipt of Investment Funding as defined; or (b) 180 days from the date hereof ("Maturity Date") (December 29, 2010).Principal plus all accrued and unpaid interest on such principal shall be due and payable on the Maturity Date We have not made our required payments on this note. We are in the process of requesting the cancellation of the note. We anticipate that, depending on market conditions and our plan of operations, we may incur operating losses in the future. We base this expectation, in part, on the fact that we may not be able to generate enough gross profit from our sales and services to cover our operating expenses and increased sales and marketing efforts. Consequently, there remains doubt about the Company’s future and sustained profitability. Recent Accounting Pronouncements We have reviewed accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporation’s reported financial position or operations in the near term.The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration.Those standards have been addressed in the notes to the audited financial statement and in our Annual Report, filed on this Form 10-K. Critical Accounting Policies The Company’s significant accounting policies are presented in the Company’s notes to financial statements for the period ended June 30, 2012 and 2011, which are contained in this filing, the Company’s 2012 Annual Report on Form 10-K. The significant accounting policies that are most critical and aid in fully understanding and evaluating the reported financial results include the following: The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America. These principals require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management believes that these estimates are reasonable and have been discussed with the Board of Directors; however, actual results could differ from those estimates. The Company issues restricted stock to employees and consultants for various services.Cost for these transactions are measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is measurable more reliably measurable.The value of the common stock is measured at the earlier of (i) the date at which a firm commitment for performance by the counterparty to earn the equity instruments is reached or (ii) the date at which the counterparty's performance is complete. Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable.When required impairment losses on assets to be held and used are recognized based on the fair value of the asset.The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required.If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset.When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets.We did not recognize any impairment losses for any periods presented. 23 Table of Contents Off-Balance Sheet Arrangements We do not participate in transactions that generate relationships with unconsolidated entities or financial partnerships, such as special purpose entities or variable interest entities, which have been established for the purpose of facilitating off-balance sheet arrangements or other limited purposes. Management Consideration of Alternative Business Strategies In order to continue to protect and increase shareholder value management believes that it may, from time to time, consider alternative management strategies to create value for the company or additional revenues.Strategies to be reviewed may include acquisitions; roll-ups; strategic alliances; joint ventures on large projects; and/or mergers. The Company is currently in merger or acquisition negotiations with entities which management believes to be key components of the Smart Grid solutions we envision. Management believes that acquisitions will be a catalyst for advancing the Company’s existing technology to attain greater market share. We are currently in valuation negotiations with the targeted companies; acquisitions will be primarily share exchanges. Additionally, we are seeking capital financing for the purposes of furthering our plan of operations. These negotiations have not advanced, at this point, to an issuance of a letter of intent; however management believes this ongoing strategy will best serve existing shareholders. We have held discussions with one major NASDAQ traded company in a possible acquisition in part or in whole by Infrax Systems. These negotiations have not advanced, at this point, beyond a letter of intent; however management believes this ongoing strategy will best serve existing shareholders. The Company has been approached by a large electric contractor for a possible investment and alliance. The Company has also been approached by an Investment Fund in a possible investment in the Company. Currently we are in discussion with three separate parties on possible investment in the Company. As we are getting closer to the completion of our products and validation of our technologies, we will be approached by partners and investors. Management and the Board of Directors are aware of our position and potential of our technology and will consider any offer that increases shareholder value. Lockwood Technology has been chosen under a prime bidder to bid on a large state contract for Enterprise Asset Management System (EAMS) for the Government of an East African country. The total bid is under $20M USD and consists of three lots. We have bid for all three lots and may or may not win all three or in parts. The project if won will be started in late 2012. Lockwood Technology has also been chosen under the same prime bidder to bid on another large state contract for Enterprise Asset Management System (EAMS) for the Government of an East African country. The total bid is unknown at this time. The project if won will be started in 2013. Management will only consider these options where it believes the result would be to increase shareholder value while continuing the viability of the company. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. Not Required. 24 Table of Contents Item 8. Financial statements and supplementary data Infrax Systems, Inc. 2011 Annual Report Index to Financial Statements and Financial Statement Schedules Page Report of Independent Registered Public Accounting Firm 26 Consolidated Balance Sheets 27 Consolidated Statements of Operations 28 Consolidated Statements of Cash Flows 29 Consolidated Statements of Changes in Stockholders’ Equity 30 Notes to Consolidated Financial Statements 31 25 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Infrax Systems, Inc. Saint Petersburg, Florida We have audited the accompanying consolidated balance sheet of Infrax Systems, Inc as of June 30, 2012 and 2011 and the related consolidated statements of operations, stockholders’ equity, and consolidated cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Infrax Systems, Inc. as of June30, 2012 and 2011, and the results of their operations, changes in their stockholders' equity and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements and discussed in Note 3 of the accompanying consolidated financial statements, the Company has incurred significant recurring losses from operations and is dependent on outside sources of financing for continuation of its operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements of Infrax Systems, Inc. as of June 30, 2010 and for the year then ended have been restated for the correction of a misstatement during the period. Additional disclosures have been added to Note 13 regarding the issuance of common stock and preferred stock during the period. /s/Randall N. Drake, CPA, PA Clearwater Florida October 12, 2012 26 Table of Contents Infrax Systems, Inc. (Previously A Development Stage Enterprise) Consolidated Balance Sheets June 30, 2012 June 30, 2011 Assets Current assets Cash $ $ Accounts receivable Inventory Loan receivable from affiliate - Note receivable Prepaid expenses - Total current assets Property & equipment, net of accumulated depreciation of $72,199and $$45,807, respectively Intangible property, net of accumulated amortization of $2,943,655and $1,314,775, respectively Deposits Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Customer deposits and deferred revenue - - Notes payable Loans and notes payable, related parties Total current liabilities Notes payable to Shareholder Total liabilities Stockholders' Equity Preferred Stock, 50,000,000 authorized, $.001 par value: Series A Convertible: 5,000,000 shares designated; 2,400,000 and 385,702 issued and outstanding Series B Convertible: 100,000,000 shares designated; 1,210 and 257,764 issued and outstanding 1 Common Stock, $.001 par value,100,000,000 shares authorized; 98,580,428 and 6,282,275 shares issued and outstanding, respectively * Additional paid-in capital Subscriptions (receivable) payable 0 Minority interest in subsidiary Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ * On July 14, 2011 the Company's Board of Directors affected a 1:500 reverse stock split, effective August 26, 2011 (record date). The shares have been retroactively stated to reflect the reverse-split shares. The accompanying notes are an integral part of these financial statements. 27 Table of Contents Infrax Systems, Inc. (Previously A Development Stage Enterprise) Consolidated Statements of Operations For the Year Ended June 30, Revenues $ $ Direct costs Gross Profit Operating expenses: Salaries and benefits Consulting Professional fees General and administrative Impairments and write-downs 0 Amortization and depreciation Total operating expenses Other income (expense): Interest expenses ) ) Equity losses of investee ) Miscellaneous - - Total other income (expense) ) ) Loss from operations before income taxes ) ) Provision for income taxes - - ) ) Minority Interest Net loss $ ) $ ) Earnings (loss) per share: Basic and dilutive $ ) $ ) Weighted average shares outstanding Basic and dilutive * On July 14, 2011 the Company's Board of Directors affected a 1:500 reverse stock split, effective August 26, 2011 (record date). The shares have been retroactively stated to reflect the reverse-split shares. The accompanying notes are an integral part of these financial statements. 28 Table of Contents Infrax Systems, Inc. (Previously A Development Stage Enterprise) Consolidated Statements of Cash Flows For the Year Ended June 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustment to reconcile Net Income to net cash provided by operations: Depreciation and amortization Issuance of stock in settlement of services Impairment of goodwill 0 Loss on sale of assets Minority interest ) Changes in assets and liabilities: Accounts receivable ) ) Inventory ) Due from affiliate ) Deferred contract costs - - Prepaid and other Accounts payable Accrued expenses Customer deposits and deferred revenue ) Net Cash (Used) in Provided by Operating Activities ) Cash Flows from Investing Activities: Purchase of property and equipment ) ) Acquisition of assets, net ) Decrease (increase) in other assets ) ) Net Cash (Used) in Investing Activities ) ) Cash Flows from Financing Activities: Proceeds from sale of assets Proceeds from issuance of note payable Related party advances ) Net Cash (Used) Provided by Financing Activities ) Net increase/decrease in Cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Interest paid $ - $ - Taxes paid $ - $ - Supplemental Schedule of Noncash Investing and Financing Activities Issuance of common stock in exchange of debt $ $ Issuance of common stock in exchange for accrued salaries $ $ Investment in affiliate by transfer of software $ - $ - Conversion of convertible debentures into common stock $ - $ - Stock issued for assets acquired $ $ Promissory note issued (receivable) for the acquisition of assets $ $ ) The accompanying notes are an integral part of these financial statements. 29 Table of Contents Infrax Systems, Inc. (Previously A Development Stage Enterprise) Restated Consolidated Statement of Stockholders' Equity Accumulated Additional Deficit Stock- Preferred Common Paid in Minority Development Holders' shares $.001 par shares * $.001 par Capital Subscription Interest Stage Equity Balance at June 30, 2010 (1 ) - ) Issuance of shares in exchange for: Shares issued for services 38 Shares for services Shares for services - 29 Conversion of salaries payable Compensation settlement 2 Conversion of debt Conversion of debt 30 Conversion of debt 30 Acquisition of Lockwood Technologies, Inc. Acquisition, warrants issued upon acquisition - Conversion of preferred B to common ) ) - Conversion of Preferred B shates to common ) (1
